     Case 1:20-cv-00167-SPW-KLD Document 1 Filed 11/16/20 Page 1 of 6




Bruce F. Fain (MT #3377)
Jacob N. Rebo
CROWLEY FLECK PLLP
500 Transwestern Plaza II
490 North 31st Street
P. O. Box 2529
Billings, MT 59103-2529
Telephone: (406) 252-3441
Facsimile: (406) 252-3181
bfain@crowleyfleck.com
jrebo@crowleyfleck.com


Attorneys for Tacoma Screw Products, Inc.


              IN THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF MONTANA, BILLINGS DIVISION

KENNETH DERHEIM,             ) Cause No.: CV:______
                             )
          Plaintiff,         )
                             )
     vs                      )
                             )     NOTICE OF REMOVAL
TACOMA SCREW PRODUCTS, INC., )
a Washington Corporation,    )
                             )
           Defendant.        )
                             )
                             )

          _______________________________________________________

      Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Tacoma Screw

Products, Inc. (“Tacoma Screw”) removes the above-referenced action to the
      Case 1:20-cv-00167-SPW-KLD Document 1 Filed 11/16/20 Page 2 of 6




United States District Court for the District of Montana, Billings Division. As

grounds for removal, Tacoma Screw states:

      1.     On October 22, 2020, Plaintiff commenced this action, Cause No.

DV-20-1385 (the “State Court Action”), in the Thirteenth Judicial District Court,

County of Yellowstone, Montana (the “State Court”), alleging Count I, by filing its

Complaint and Jury Demand.

      2.     Tacoma Screw was served with the Complaint on October 26, 2020 as

set forth in the Return of Service.

      3.     A copy of the Complaint and Summons, including the Return of

Service, in the State Court Action, along with the Case Register Report bearing the

date of November 16, 2020, is attached hereto as Exhibit 1. No other process,

pleadings, or orders have been served on Tacoma Screw to date. See 28 U.S.C.

§ 1446(a); Exhibit 1.

      4.     Removal is proper because this Court has subject matter jurisdiction

pursuant to 28 U.S.C. § 1332 (diversity of citizenship). See 28 U.S.C. § 1441.

      5.     There are two requirements for invoking subject-matter jurisdiction on

the basis of diversity: (A) the amount in controversy must exceed $75,000.00 and

(B) there must be diversity of citizenship. 28 U.S.C. § 1332(a).




                                      -2
      Case 1:20-cv-00167-SPW-KLD Document 1 Filed 11/16/20 Page 3 of 6




      6.     As to the amount in controversy requirement, the Complaint in the

State Court Action alleges that Tacoma Screw wrongfully discharged the Plaintiff

in violation of the Wrongful Discharge from Employment Act (“WDEA”), Mont.

Code Ann. § 39-2-901. (Ex. 1, ¶ 16). The WDEA provides for damages for

WDEA claims up to an amount equal to “lost wages and fringe benefits for a

period not to exceed 4 years from the date of discharge, together with interest on

the lost wages and fringe benefits.” Mont. Code Ann. § 39-2-905(1).

      7.     In this case, the complaint does not specifically set forth a claim for

damages in an amount exceeding $75,000.00 but, Tacoma Screw is entitled to set

forth a good faith basis that the amount in controversy exceeds $75,000.00. See,

Mattheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003);

Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).

      8.     The required amount in controversy to support removal is clearly met

in this case as in Plaintiff’s annual salary for 2019, including bonus, was in excess

of $54,000.00, not including the value of benefits, which alone over a four-year

period amounts to $216,000.00. Accordingly, the amount in controversy in the

State Court Action indisputably exceeds $75,000.00.

      9.     As to the diversity of citizenship requirement, the parties must be

“citizens of different States.” 28 U.S.C. § 1332(a)(1). A business entity is deemed



                                       -3
      Case 1:20-cv-00167-SPW-KLD Document 1 Filed 11/16/20 Page 4 of 6




to be a citizen of its state of incorporation and its principal place of business. 28

U.S.C. § 1332(c)(2).

      10.    Plaintiff Kenneth Derheim is an individual who resides in

Yellowstone County, Montana, and is therefore a citizen of Montana. (Ex. 1, ¶ 1.)

      11.    Defendant Tacoma Screw is a citizen of Washington, as it is

incorporated in the State of Washington and its principal place of business is in

Tacoma, Washington. (Ex. 1, ¶ 2.)

      12.    There is complete diversity of citizenship between Plaintiff, on the

one hand, and Defendant, on the other hand.

      13.    The District of Montana, Billings Division is the district court of the

United States for the district and division within which the State Court Action is

pending. See 28 U.S.C. § 1446(a), D. Mont. L.R. 1.2(c).

      14.    No Defendant in the State Court Action is a citizen of the state of

Montana. See 28 U.S.C. § 1441(b)(2).

      15.    This Notice of Removal is being filed within thirty days of Tacoma

Screw receiving a copy of the Complaint, and, as such, is timely. See 28 U.S.C. §

1446(b); See also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

344, 347-48 (1999) (thirty day removal period is triggered by “simultaneous

service of the summons and complaint, or receipt of the complaint, ‘through



                                        -4
      Case 1:20-cv-00167-SPW-KLD Document 1 Filed 11/16/20 Page 5 of 6




service or otherwise, after and apart from service of the summons, but not by mere

receipt of the complaint unattended by any formal service”).

      16.    Promptly after filing this Notice of Removal, Tacoma Screw will

serve written notice on Plaintiff and will file a copy of this Notice of Removal with

the State Court, pursuant to 28 U.S.C. § 1446(d) and D. Mont. L.R. 3.3.

      WHEREFORE, Defendant Tacoma Screw Products, Inc. requests that the

State Court Action be removed from the Thirteenth Judicial District Court, County

of Yellowstone, Montana, to the United States District Court for the District of

Montana, Billings Division.

      Dated this 16th day of November, 2020.


                                       CROWLEY FLECK PLLP


                                       By: /s/ Bruce F. Fain
                                       Bruce F. Fain
                                       Brad Brown
                                       Attorneys for Tacoma Screw Products, Inc.




                                       -5
      Case 1:20-cv-00167-SPW-KLD Document 1 Filed 11/16/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 16th day of November, 2020, a true and correct
copy of the foregoing document was served on the following persons by the
following means:

 X          CM/ECF
            Hand Delivery
            Mail
            Overnight Delivery Service
            Fax
  X         E-Mail

   1. Adam Warren
      Moulton Bellingham, PC
      27 North 27th Street, Suite 1900
      P.O. Box 2559
      Billings, MT 59103-2559
      Telephone: (406) 248-7731
      Facsimile: (406) 248-7889
      Email:      Adam.Warren@moultonbellingham.com




                                       /s/ Bruce F. Fain
                                      Bruce F. Fain (MT #3377)
                                      Jacob N. Rebo
                                      Attorney for Tacoma Screw Products,
                                      Inc.




                                      -6
